Order entered May 29, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-13-00442-CR

                                    ROCKY MORRIS, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F95-01315-U

                                              ORDER
       The Court GRANTS appellant’s May 14, 2014 motion to send a copy of portions of the

clerk’s record back to the district clerk and orders relief as follows.

       We ORDER the Dallas County District Clerk to retrieve two exhibits consisting of

original compact digital disks tendered to the Clerk of this Court as part of the supplemental

clerk’s record filed on April 28, 2014. The Dallas County District Clerk is ORDERED to make

arrangements to copy the exhibits and retain the copies for its records. See TEX. R. APP. P.

34.5(g). The district clerk may use any reasonable manner and means to copy the exhibits

including using the services and equipment of a court reporter, the Dallas County District

Attorney, or appellant’s counsel.
        We further ORDER the Dallas County District Clerk to return the original exhibits to

the Clerk of this Court within THIRTY DAYS of the date of this order.

        We EXTEND the time for appellant to file his brief until SIXTY DAYS from the date of

this order.


                                                  /s/    LANA MYERS
                                                         JUSTICE